Citation Nr: 1426596	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-40 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a hairline fracture of the left wrist.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a right wrist disability.  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to July 1978, and from January 1980 to April 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO has denied the claim of service connection for low back muscle strain; however, the Board has broadened the reopened claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  The Veteran was afforded a March 2012 Board hearing presided over by the undersigned acting Veteran's Law Judge, and a transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for a left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2012 Board hearing transcript at p. 6.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to service connection for a low back disability, a right knee disability, and a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the March 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested the Board for withdrawal of the appeal for entitlement to an increased rating for residuals of a hairline fracture of the left wrist.  

2.  In a July 1996 rating decision, the RO denied a claim for service connection for low back muscle strain based on the determination that there was no present low back disability.  

3.  The Veteran did not submit a notice of disagreement for the July 1996 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for low back muscle strain.

4.  The additional evidence received since the July 1996 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran of entitlement to an increased rating for residuals of a hairline fracture of the left wrist have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2013); 38 C.F.R. § 20.204 (2013).

2.  The July 1996 rating decision, which denied entitlement to service connection for low back muscle strain, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

3.  The additional evidence received since the July 1996 rating decision is new and material, and the claim of service connection for low back muscle strain is reopened.  38 U.S.C.A. § 5108 (West 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn on the record at the March 2012 Board hearing the appeal of entitlement to an increased rating for residuals of a hairline fracture of the left wrist; therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

New and Material Evidence

Because the Board is reopening the previously denied claim of service connection for low back muscle strain, discussion concerning compliance with the duties to notify and assist the Veteran regarding his claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013). 

In a July 1996 rating decision, the RO denied a claim for service connection for low back muscle strain based on the determination that there was no present low back disability.  After the Veteran was notified of the adverse decision, he did not submit a notice of disagreement with the July 1996 decision.  Moreover, no new and material evidence was submitted within a year of the July 1996 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

At the time of the July 1996 rating decision, the evidence of record included the Veteran's service treatment records, the Veteran's claim for entitlement to service connection for a low back disability, and VA treatment records from 1994 to 1996.  

The additional evidence presented since the July 1996 rating decision includes a diagnosis of degenerative disc disease of the lumbar spine at L5-S1.  See e.g., March 2010 VA treatment record.  The credibility of this diagnosis is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because a current diagnosis of a back disability was pertinent evidence that was absent at the time of the July 1996 rating decision, such evidence raises a reasonable possibility of substantiating the claim, and as such it is deemed to be the requisite new and material evidence needed to reopen the claim.  38 C.F.R. § 3.156(a).  This reopened claim will be further addressed on remand, as additional development and adjudication is required.  


ORDER

The appeal of the issue of entitlement to an increased rating for residuals of a hairline fracture of the left wrist is dismissed.

Because new and material evidence has been received, the claim of service connection for low back muscle strain (low back disability) is reopened; to that extent only, the appeal is granted.




REMAND

The Veteran was afforded a VA examination regarding the low back in April 2011.  This examination was inadequate because the examiner provided no rationale for his opinion that the Veteran's diagnosed lumbar strain with spasms is resolved.  Further, the examiner does not address service treatment records showing treatment of the low back in 1981.  Additionally, the examiner opined that the Veteran's diagnosed degenerative disc disease of the lumbar spine is an "incidental finding," and he supported this opinion with only a reference to a July/August 2009 AMA Guides Newsletter study but does not reference the Veteran's long-term history of low back pain.  See e.g., May 1996 VA treatment record.  Because the April 2011 VA examination is inadequate, a new VA examination is warranted to determine the nature and etiology of the Veteran's low back disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Veteran contends that he has a right knee disability that is related to service, he has reported right knee pain, and the service treatment records show that the Veteran was treated in service for pain and swelling of the knee (unspecified side) in February 1981.  Further, the Veteran has been diagnosed with multiple right knee disabilities, to include degenerative joint disease, probable avulsion fracture, and persistent effusion, possible synovitis.  See e.g., November 1997 and February 2008 VA treatment records; March 1998 VA x-ray report.  For these reasons, a VA examination is warranted to determine the nature and etiology of the Veteran's right knee disability.  See McLendon v. Nicholson, supra.     

The record indicates that the Veteran was treated for a swollen arm and tenderness radiating from the acromioclavicular joint down throughout the elbow in July 1982, during service.  While this record does not specifically reference the right wrist, in light of the Veteran's contentions the Board finds that the claimed right wrist disability should also be addressed upon VA examination.  Id.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing all of his claims and allow him a reasonable period of time in which to respond.  Any development necessitated from the Veteran's response to this letter (if any) must be accomplished.

2. Obtain VA treatment records dated from June 2010 to present (noting that the most recent records were from the Mobile, Alabama VA Outpatient Clinic).  All records obtained must be added to the claims file.

3. Afterwards, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of (a) a low back disability, (b) a right knee disability, and (c) a right wrist disability.  

Make the claims file available to the examiner for review of the case (to include records on Virtual VA and VBMS).  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical treatment records, and lay statements.  After reviewing the case file and conducting all necessary tests, the examiner is asked to opine on whether it is at least as likely as not (e.g., a 50 percent or greater likelihood) that the three claimed disorders are etiologically related to service.

The examiner must provide a complete rationale for all opinions expressed, in a typewritten report.  

4. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


